Citation Nr: 1628879	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-29 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972 and from February 2003 to November 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in February 2013, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The Board acknowledges that an appeal has been perfected but not yet certified to the Board regarding the issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine.  A review of the claims file reveals that the RO is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.  


FINDING OF FACT

The most probative evidence is against a finding that the Veteran's sleep apnea is related to service. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in March 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  In April 2013, the Veteran underwent a VA examination, and a medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action       is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for sleep apnea, which he asserts had its onset during his second period of active duty.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with sleep apnea.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show no complaints of, treatment for, or a diagnosis of sleep apnea during service.  On a May 2004 Post Deployment Health Assessment,   the Veteran denied still feeling tired after sleeping.  He also denied frequent trouble sleeping on a July 2004 Report of Medical History.  

A post-service Army National Guard record from December 2004 indicates that the Veteran was prescribed Elavil for sleeplessness, and was diagnosed with somatoform disorder with dysthymia manifested by headaches and vertigo.  Post-service VA psychiatric treatment records show complaints of weird dreams and poor sleep.  During an April 2005 VA psychiatric examination, the Veteran reported symptoms including fitful sleep and awakening several times during the night.  The diagnoses were undifferentiated somatoform disorder with schizoid personality traits and dysthymia.  

A February 2006 VA treatment record indicates that the Veteran reported symptoms of snoring at night and a sore throat.  He stated that he was unaware of whether or not he gasped.  The treatment provider ordered a sleep study.

A September 2006 VA sleep study showed severe obstructive sleep apnea syndrome.  The treatment provider recommended weight loss and treatment with a continuous positive airway pressure (CPAP) machine.

In May 2010, the Veteran submitted three written statements from fellow service members who attested to the Veteran's snoring, difficulty breathing, and coughing during service.  Two of the fellow service members indicated that they woke the Veteran when he stopped breathing.  The third service member stated that he advised the Veteran to go to sick call to have his symptoms evaluated and that "everyone in the tent was concern[ed] about him" and "would watch him when     he was asleep."  

During a November 2011 hearing before the Board, the Veteran testified that he started having difficulty sleeping while stationed in Iraq in 2003.  He further testified that during service, he only slept for a few hours at a time, woke up       with a dry mouth, felt tired most mornings, and was told that he snored loudly.  

The Veteran underwent a VA examination in April 2013, during which he reported  in-service symptoms of interrupted sleep, snoring, dry mouth, and daytime sleepiness.  The examiner opined that the Veteran's sleep apnea was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness" and provided the following rationale:

Per notes dated [May 2004] and [July 2004], the Veteran denied feeling tired after sleeping and frequent trouble sleeping.  [Medical Examination Board] dated [August 2004] had no mention of sleep related problems[,] and [the] Veteran acknowledged it.  [The] Veteran had insomnia and he was treated for it[,] but it is not a common presentation [especially] in males; it may be an uncommon presentation in female patients.  Snoring is a symptom seen in patients with sleep apnea[,] but not all snorers have sleep apnea.  [The] Veteran gained about 20 pounds or more since his discharge in 2004 and being diagnosed with [obstructive sleep apnea] in 2006 (span of [two] years).  Recorded [weights] in 1999 (188); 2002 (188); 2003 (185); 2004 (185) and 2006 (210, [body mass index] 32.1).  Based on above info[rmation] it is therefore less likely than not [that the] Veteran's [obstructive sleep apnea] arose during his period of active duty ([February 2003 to November 2004]).  This Veteran's risk factors for [obstructive sleep apnea] are obesity ([weight] gain of [greater than] 20 pounds in [two years] after service), neck size [greater than] 17 [inches]; elongated uvula; male gender; and age.

Although the Veteran asserts that he experienced symptoms of poor sleep, dry mouth, loud snoring, and morning fatigue during service, his statements are not consistent with the evidence more contemporaneous to service.  Notably, in May 2004,            the Veteran denied still feeling tired after sleeping, and in July 2004, he denied difficulty sleeping.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding      that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Furthermore, although the Veteran sought treatment for multiple conditions after service, he did not report symptoms of loud snoring or sore throat for over a year after his discharge from active duty.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, 114 (2d Cir.1976) as recognizing the widely held view that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur").  It was not until the Veteran reported these symptoms in February 2006 that a sleep study was ordered, which led to the diagnosis of sleep apnea.  Accordingly, the Veteran's assertions    that he experienced symptoms of poor sleep, dry mouth, loud snoring, and morning fatigue during service are not persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (the lack  of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against  a veteran's lay evidence).   

The Board likewise assigns little probative value to the written statements of the Veteran's fellow service members, as they are inconsistent with the records contemporaneous to service. The service members indicated that they woke the Veteran when he stopped breathing during the night, advised him go to sick call to have his symptoms evaluated, and that everyone in their tent watched the Veteran while he slept because they were concerned about him.  These statements are inconsistent with the Veteran's report of being unaware of whether he gasped for  air when a VA treatment provider asked him about his symptoms in February 2006.  See Caluza, 7 Vet. App. at 506.  Similarly, they are inconsistent with the Veteran's own denial of sleep problems in May and July 2004.  The Board assigns greater probative value to the contemporaneous medical evidence than the subsequent statements from the Veteran's fellow service members.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Conversely, the Board finds the April 2013 opinion of the VA examiner to be highly probative.  The examiner reviewed the entire claims file, conducted a thorough physical examination, considered the lay statements of record, and supported        the opinion with a detailed rationale, to include consideration of the insomnia complaints.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

While the Veteran believes that his sleep apnea is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Sleep apnea requires a sleep study to diagnose, and the diagnosis and etiology of sleep apnea is not a matter capable of lay observation, as such requires medical expertise to determine.  Moreover, whether the symptoms the Veteran reportedly experienced during service are in any way related to the Veteran's current disability is also a matter that requires medical expertise.  See, e.g. Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent  to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the opinions of the Veteran and his friends are not competent medical evidence as to a diagnosis during service or the etiology of a current sleep apnea.  See Jandreau, 492 F.3d 1376-77. 

As a final matter, the Board notes that sleep apnea is not a condition that falls within the presumptive provisions of 38 C.F.R. § 3.309(a).  Accordingly, the principles relating to continuity of symptomatology in 38 C.F.R. § 3.303(b) are    not for application.  See also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may     be considered for service connection under 38 C.F.R. § 3.303(b)).  

In sum, the preponderance of the competent, credible, and probative evidence is against the Veteran's claim, and service connection for sleep apnea is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for sleep apnea, the doctrine is not for application.  See Gilbert,    1 Vet. App. at 56.


ORDER

Service connection for sleep apnea is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


